                                 CASE 0:21-cv-01015-PJS-DTS Doc. 56 Filed 08/20/21 Page 1 of 1

                                    IN THE UNITED STATES DISTRICT COURT
                                            FOR THE DISTRICT OF MINNESOTA

My Pillow, Inc.,                                             )                 COURT MINUTES - CIVIL
                                                             )                  BEFORE: Patrick J. Schiltz
                                           Plaintiff,        )                     U.S. District Judge
                                                             )
             v.                                              )    Case No:               21-CV-1015 (PJS/DTS)
                                                             )    Date:                  August 20, 2021
US Dominion, Inc., et al.,                                   )    Court Reporter:        Debra Beauvais
                                                             )    Courthouse:            Video Conference
                                           Defendants.       )    Courtroom:             Video Conference
                                                             )    Time Commenced:        10:03 a.m.
                                                                  Time Concluded:        10:18 a.m.
                                                                  Sealed Hearing Time:
                                                                  Time in Court:         Hours & 15 Minutes
Hearing on: Status                  Conference
APPEARANCES:
             Plaintiff:              Andrew Parker, Joseph Pull
             Defendants:             John Ursu, Laranda Walker, Stephen Shackelford,

PROCEEDINGS:
      : Status conference held.

.
                                                                                                               s/C. Glover
                                                                                                          Courtroom Deputy




M:\templates\CV Hrg - Misc wpt                                                                                Template Modified: 5/8/2013
